Citation Nr: 0707647	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to total disability based on individual 
unemployability due to service connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

D. Bredehorst








INTRODUCTION

The appellant is a veteran who served as a New Philippine 
Scout from June 1946 to April 1949.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2004 rating decision by the Manila RO.  The veteran 
requested a hearing before a hearing officer.  In February 
2005, he withdrew this request.


FINDINGS OF FACT

The veteran's only service-connected disabilities, right and 
left knee disabilities rated 10 percent, each, and 20 percent 
a combined, are not shown to be of such nature or severity as 
to preclude his participation in any regular substantially 
gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are not met, and TDIU is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A January 2004 letter (prior to the RO's initial adjudication 
of the claim) informed the veteran of the evidence and 
information necessary to substantiate his claim, the 
assistance that VA would provide, and of evidence and 
information that he should provide.  By April 2006 letter, he 
was advised of the criteria for rating disability and 
establishing effective dates of awards (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  A February 2005 
statement of the case (SOC) and June 2005 supplemental SOC 
(SSOC) outlined the regulation implementing the VCAA to 
include advising the veteran to submit relevant evidence in 
his possession, and also notified the veteran of what the 
evidence showed, of the governing legal criteria, and the 
basis for the denial of the claim.  While complete notice was 
not provided prior to the initial adjudication of the claim, 
the veteran has received all critical notice, and has had 
ample opportunity to respond and/or supplement the record 
after notice was given.  The claim was readjudicated after 
all essential notice and opportunity to respond.  See June 
2005 SSOC.  It is not alleged that notice has been less than 
adequate.

Regarding the duty to assist, a VA examination was scheduled.  
The veteran has not identified any pertinent records that 
need to be secured.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background

On June 2004 VA examination, the veteran complained of 
intermittent bilateral knee pain that was temporarily 
relieved with medication.  He reported that he had moderate 
to severe pain once a month that lasted five to seven days.  
He added that his knee disabilities were aggravated by cold 
weather and prolonged walking.  The veteran reported that he 
was currently unemployed and that his disabilities produced 
moderate interference in his daily activities.  He indicated 
that he visited his friends in the neighborhood.  The 
physician opined that the veteran may be able to obtain and 
retain an office job with moderate to severe restriction.  

A September 2004 affidavit signed by two of the veteran's 
friends/neighbors indicates that they are aware that the 
veteran has left knee impairment due to osteoarthritis, and 
that due to the his illness, he was not gainfully employed.

III. Legal Criteria and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The veteran's service connected disabilities are bilateral 
knee disabilities with a combined rating of 20 percent (each 
knee rated 10 percent).  38 C.F.R. § 4.25.  Thus, the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not 
met.

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b).  The Board must determine whether the veteran is 
unemployable due to his service-connected disabilities 
regardless of their ratings.  This regulation provides that 
the established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the evidence does not show that the disability picture 
presented by the veteran's service-connected disabilities is 
so exceptional or unusual as to warrant referral to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for extraschedular consideration.  The 
record does not show frequent hospitalizations for knee 
disability, or that the impact of the veteran's disabilities 
places him outside of the norm.  Furthermore, the evidence 
does not support a finding that the veteran is demonstrably 
unable to obtain or maintain employment due to his service-
connected disorders.  In one of the veteran's statements, he 
listed a number of disorders (arthritis of the knees, wrists, 
and hand joints; and bronchial asthma) that all cause him to 
be "virtually a disabled wreck" and unable to work.  
However, only his service-connected knee disabilities may be 
considered in determining whether he is entitled to TDIU.  
The only competent (medical) evidence of record that 
addresses this point (the report of the June 2004 VA 
examination, essentially indicates that the veteran is 
capable of participating in sedentary employment.  There is 
no competent evidence to the contrary.  The veteran himself 
indicates that his disabilities only moderately interfere 
with his daily activities.  His own assertions and the 
affidavit from his friends to the effect that he is 
unemployable due to his service-connected disabilities are 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

While the record reflects that the veteran is not working, it 
is not shown that he is precluded from engaging in any 
regular substantially gainful employment by virtue of his 
service-connected knee disorders.  The preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


